United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1961
                                   ___________

Vincent Nathaniel Cannady,              *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
First Comp,                             *
                                        * [UNPUBLISHED]
              Appellee.                 *
                                   ___________

                             Submitted: February 16, 2010
                                Filed: February 25, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Vincent Cannady appeals the district court’s1 adverse grant of summary
judgment in his pro se discrimination action against a prospective employer. After
careful de novo review, see Arraleh v. County of Ramsey, 461 F.3d 967, 974 (8th Cir.
2006) (standard of review), we conclude that summary judgment was proper for the
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.